                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

CORBIN HOWARD, et al.,

       Plaintiffs,                                    Case No. 3:18-cv-410

vs.

PREBLE COUNTY SHERIFF, et al.,                        District Judge Thomas M. Rose
                                                      Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This civil case is before the Court on a captioned, but untitled, document mailed to the

Court by pro se Plaintiffs. Doc. 32. Although the undersigned previously granted pro se Plaintiffs

leave to file an amended complaint, the untitled document filed does not appear to be a complaint

for a number of reasons, including the fact it does not comply with the requirements of Fed. R.

Civ. P. 10(a) or (b) -- i.e., Plaintiffs do not “name all the parties” in the caption and their claims

are not set forth “in numbered paragraphs . . . limited as far as practicable to a single set of

circumstances.”      From the undersigned’s perspective, the untitled document resembles a

memorandum in opposition to Defendants’ motion for judgment on the pleadings.

       Accordingly, the undersigned ORDERS that the Clerk amend the docket to reflect that pro

se Plaintiffs’ untitled document (doc. 32) is a memorandum in opposition to Defendants’ motion

for judgment on the pleadings. Given the confusion caused by the untitled document, Defendants

may file a reply memorandum in support of their motion for judgment on the pleadings within 14

days from the entry of this Order. Because pro se Plaintiffs have failed to file an amended

complaint within the time permitted by the undersigned in the Notation Order docketed on April

30, 2019, this case shall proceed on pro se Plaintiffs’ original complaint.
        An Order on Defendants’ motion for judgment on the pleadings will issue by separate entry

following expiration of the 14-day period in which Defendants may file a reply.

        IT IS SO ORDERED.



Date:   May 21, 2019                                s/ Michael J. Newman
                                                    Michael J. Newman
                                                    United States Magistrate Judge




                                                2
